DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansheski et al. (US 7,997,287).
Jansheski et al. disclose a dental flosser comprising, a flossing head (14) comprising a front comprising a leading arm (18), a back comprising a trailing arm (16), and a link arm (14) connecting the leading arm and the trailing arm, the flossing head having a length extending from the front to the back, and a thickness; a handle (14-12) comprising a proximal end and a distal end, the proximal end connected to the flossing head, the handle extending from the flossing head obliquely to each of the leading arm, the trailing arm, and the link arm, the handle having a handle-height and a handle-thickness, wherein the handle-height varies between the proximal end and the distal end, the handle comprising a pick (24) extending from the distal end of the handle; and a bite plate (22a-22c) extending along at least a portion of a top of the flossing head, the top of the flossing head located along a portion of the link arm, the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansheski et al. (US 7,997,287) in view of Nanda (US D637,762).
Jansheski et al. disclose the claimed invention except for the handle comprising a pick receptacle configured to receive at least a portion of a shaft of a detachable pick and handle comprises a pick retainer configured to retain the detachable pick within the pick receptacle. Nanda discloses a dental flosser comprising a flossing head with a pick extending from the distal end of the handle, also the handle comprises a pick receptacle (space located along dental pick to store second dental pick) configured to receive at least a portion of a shaft of a detachable pick and handle comprises a pick retainer (molds holding pick to handle) configured to retain the detachable pick within the pick receptacle. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the dental flosser of Jansheski et al. be made with a detachable pick located in a pick retainer as taught by Nanda to allow the user to have two different picks for use one detachable and one attachable.  

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Jansheski does not disclose the head includes “a bite plate extending along at least apportion of a top of the flossing head,.. the bite plate having a plate-thickness, greater than the thickness” is not persuasive. See Figure below. 

    PNG
    media_image1.png
    1212
    617
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
11/17/2021